         Case 3:19-cr-00014-VLB Document 10 Filed 01/28/19 Page 1 of 3


                       UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA               :       CRIMINAL NO. 3:19cr14(VLB)
                                       :
                 v.                    :
                                       :       January 28, 2019
TONY TUAN PHAM,                        :
  a.k.a. “Anh Nguyen,”                 :
SAMUEL COPENHAVER, and                 :
CONSTANCE MOERLAND                     :

                              Notice of Related Case

      Pursuant to Rule 50(b) of the Local Rules of Criminal Procedure, the

Government respectfully notifies the Court that the above-captioned matter is related

to two other cases in this Court.

      The defendants are alleged to have conspired to deceive the Federal Bureau of

Prisons by assisting, for a fee, prospective and current federal inmates who did not

have substance abuse disorders and who did not require substance abuse treatment,

to fraudulently gain admission to the Residential Drug Abuse Program. One of the

cooperating witnesses assisting the government’s investigation (referred to in the

indictment as “CW-2”) is                         who was recently sentenced by the

Honorable Jeffrey Alker Meyer. See                                               The

government expects that                    would
                                           w     testify in any trial in the above-

captioned matter. Moreover, the government expects its evidence would include

recorded conversations involving, and payments made by,                      another

defendant recently sentenced by Judge Meyer. See

                                           1
             
        Case 3:19-cr-00014-VLB Document 10 Filed 01/28/19 Page 2 of 3


              Part of the government’s anticipated evidence in this matter was

described in the government’s presentation at




                               Respectfully submitted,

                               JOHN H. DURHAM
                               UNITED STATES ATTORNEY




                               AVI M. PERRY
                               SPECIAL ASSISTANT U.S. ATTORNEY
                               United States Attorney’s Office
                               157 Church Street, 25th Floor
                               New Haven, CT 06510
                               avi.perry@usdoj.gov
                               203-821-3700
                               Federal Bar No. phv07156




                                        2
         Case 3:19-cr-00014-VLB Document 10 Filed 01/28/19 Page 3 of 3


                           CERTIFICATE OF SERVICE

       This is to certify that on January 28, 2019, a copy of the foregoing notice was
filed electronically and served by mail on anyone unable to accept electronic filing.
Notice of this filing will be sent by email to all parties by operation of the Court’s
electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.




                           AVI M. PERRY
                           SPECIAL ASSISTANT UNITED STATES ATTORNEY




                                           3

